Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 20 are rejected for the recitation of “…a particle size distribution with an increased average range in particle size of between 50 and about 595 micrometers, spanning at least 300 micrometers and extending beyond an average range in particle size between about 75 and about 125 micrometers”. The claimed language is unclear. It is unclear exactly what is meant by average range in particle size. It is believed that average range in particle size is meant to indicate average particle size. The new limitation of “spanning at least 300 micrometers…” makes the claim language unclear as to what average range in particle size means. Applicant is advised to clarify the claim language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rezai et al. (WO2015/177497; it is noted PG 2017/0136694 is used for reference paragraphs) in view of Lyons et al. (PG Pub. 2014/0050921) as evidenced by PG Pub. 2015/0148467.
Regarding claims 12-14, 17-18 and 20-22, Rezai et al. teach a textile product and composite object comprising a textile material having a woven composition and a granular material received by and impregnating the textile material [0009 and 0018 and 0020]. Rezai et al. are silent regarding the specifics of the granular material. However, Lyons et al. teach an aged granular material being formed from a virgin granular material subjected at least to heat (laser sintering) in a an additive manufacturing process including elements comprising a matrix prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The fibers have an average diameter of 7-8 micrometers and an average length of 100-300 micrometers  and 5-99% fiber content of the plurality of reinforcing fibers in the granular material [0086, 0094 and claim 3]. The elements of the granular material are aged by laser sintering (or being subjected to heat) and therefore increase particle size distribution in response to the elements of the granular material being subjected to heat during an additive manufacturing process prior to the elements of the granular material impregnating the textile material. Lyons plainly and clearly states heating the granular material [0078 and 0119] in a first manufacturing process and “Selective laser system 311 may direct laser beam 314 onto powder material 316 on bed 308. Laser beam 314 may melt and/or sinter powder material 316 in pattern 318 in a manner to form a portion of part 304.”. The present specification plainly states “Exposure of such granular material to concentrated heat or energy during an additive manufacturing is associated with elements of the granular material undergoing a change in one or more material properties, such that the granular material subject to a particular thermal history is considered "aged." By comparison, "virgin" 
Although the previous combination does not disclose melt viscosity is as a result of the first manufacturing process and the particle size distribution is increased as a result of heat applied in the first manufacturing process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that the previous combination meets the requirements of the claimed composition, the previous combination clearly meet the requirements of present claims product.
Further, it is noted that the claimed particle distribution would exist in the product of Lyons and the melt viscosity as claimed would exist in the product of Lyons as a result of the first manufacturing process as Lyons teaches the first manufacturing step including heating the aged material and a second manufacturing process including heating the aged material. 

Regarding claim 16, the previous combination is silent regarding the claimed amount of the particle size distribution increase. However, the claimed increase in particle size distribution would have been inherent given such a similar process is taught using such similar materials. 
Regarding claim 19, the textile material comprises a broad goods material. 
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789